DETAILED ACTION
Allowable Subject Matter
1.	Claims 4-6 and 10-14 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  US 5,230,433 (Hamilton) submitted after allowance on February 15, 2021 is not seen to teach or suggest the claimed invention.  Examiner notes at the very least the lid lacks the upwardly extending pull tabs.  There is no teaching or suggestion to modify the prior art to arrive at the claimed invention.  
	Similarly, Examiner cites US 10,856,681(Abdiye) at the very least the lid lacks the upwardly extending pull tabs.  There is no teaching or suggestion to modify the prior art to arrive at the claimed invention.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JAMES N SMALLEY/Examiner, Art Unit 3733